DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 11/22/21 and the amendment of claims has been entered.  

Status of the Claims
	In the reply filed 11/22/21, Applicants did not amend the claims. 
	Claims 18-33 read on the elected species and are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/21 was considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 11,191,742 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
			Claim Rejections-Withdrawn
The rejection of Claims 18-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13 and 18 of copending Application No. 15/758,405 (now USPN 11,191,742) is withdrawn due to submission of a TD. 

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 18, 19, 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Caltagirone et al. (Aging Clin Exp Res. Vol 24 no. 6, 9/5/12) in view of Cho et al. (WO 2015/120233, IDS reference). Please note that this rejection has been modified to remove the Rahman reference. 
Caltagirone et al. teach the therapeutic efficacy of homotaurine in AD has been investigated in a pivotal Phase III clinical study that did not reach its pre-defined primary endpoints. Caltagirone et al. teach that post-hoc analysis have shown positive and significant effects of homotaurine on secondary endpoints and subgroups of patients, including a reduction in hippocampal volume loss and lower decline in memory function in the overall cohort, as well as a reduction in global cognitive decline in APOE4 allele carriers, suggesting a disease modifying effect (Abstract). Fig. 1 discloses homotaurine is tramiprosate (p. 585). Caltagirone et al. teach that the benefit of cognitive function was more prominent in a homogenous population of ApoE4 positive patients (Fig. 6, p. 585). Caltagirone et al. teach long term administration of tramiprosate was safe and well tolerated (p. 586, 2nd col.).
Although Caltagirone et al. teaches treatment of AD in ApoE4 positive subjects, Caltagirone et al. analyzed the effect of tramiprosate in ApoE4 positive patients after the study was completed. Caltagirone et al.  does not teach step a) selecting the patient as having a tramiprosate sensitive from of AD based on the presence of at least one ApoE4 allele and step b)administering to the selected patient a compound selected from tramiprosate in an amount effective to treat the disease. However, the teachings of 
Cho et al. teach that ApoE4 allele is strongly associated with late-onset familial and sporadic AD, with reported allele frequency of 50-65% in patient with AD [0004]. Cho et al. teach patients who carry the ApoE4 allele may represent an etiologically distinct population of patients with AD [0004]. Cho et al. that phase two clinical studies in AD patients described demonstrate that the drug, crenzumab slows progression of disease in mild to moderate AD and has an even stronger effect in ApoE4 positive patients [0008]. Cho et al. teach Fig. 4 with the patients enrolled in the clinical trial, tabulating the number of patients enrolled, ApoE4 status and stage of AD [0019]. Cho et al. teach the patients can be ApoE4 positive or ApoE4 negative [00243, 0246]. Cho et al. specifically states that the patients were stratified according to ApoE4 status (carrier vs non-carrier) [0279]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to receive the information on the ApoE4 status of a patient and select that patient population (ApoE4 positive) to administer an effective amount of tramiprosate because Caltagirone et al. teach a more prominent improvement in cognitive function in ApoE4 carriers administered tramiprosate. Moreover, Cho et al. teach ApoE4 positive patients are an etiologically distinct population in patients with AD and specifically states that patients with AD were stratified according to their ApoE4 status. Therefore, a person of ordinary skill in the art would look to the teaching of Caltagirone et al. and Cho et al. and would be motivated to stratify the patient population based on ApoE4 status. There is a reasonable 
With respect to claim 19, Caltagirone et al. the Phase III clinical study, patients were administered 100 mg tramiprosate, 150 mg tramiprosate or placebo b.i.d. for 70 consecutive weeks (p. 584, 2nd col. 3rd para.), meeting the limitation of “a period of greater than 13 weeks”.
With respect to claim 21, Caltagirone et al. teach that the benefit of cognitive function was more prominent in a homogenous population of ApoE4 positive patients (Fig. 6, p. 585), meeting the limitation of “ reduces the cognitive decline in the patient”.
	With respect to claim 32, Caltagirone et al. teach that the benefit of cognitive function was more prominent in a homogenous population of ApoE4 positive patients (Fig. 6, p. 585). Cho et al. teach stratification based on ApoE4 allele status. 


Claims 18, 19, 21, 23-24,28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Caltagirone et al. (Aging Clin Exp Res. Vol 24 no. 6, 9/5/12)  in view of Cho et al. (WO 2015/120233, IDS reference) and Rahman (Frontiers in Clinical Drug Research-CNS and Neurological Disorders  Vol. 5, p. 113, 2017). This rejection is maintained.
The teachings of Caltagirone et al. and Cho et al. are presented above in detail. The references do not teach the tramiprosate was administered in an oral dosage form. However, the teachings of Rahman cure this deficiency.
claim 23, Rahman teaches homotaurine also known as tramiprosate is an orally administered compound (2nd para.). It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to administer tramiprosate orally because Rahman teaches the drug is orally administered. There is a reasonable expectation of success given that it has previously been administered orally successfully. 
	With respect to claims 24, 28 and 29, Caltagirone et al. the Phase III clinical study, patients were administered 100 mg tramiprosate, 150 mg tramiprosate or placebo b.i.d. for 70 consecutive weeks (p. 584, 2nd col. 3rd para.).

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. Please note that the Applicants’ arguments regarding the Affidavit will be addressed jointly in the “Response to Amendment” section below. Applicants argue that the claims are directed to a method of treating AD only in a subpopulation of patients that have one or more copies of an ApoE4 alleles. Applicants argue that it would be clear to PHOSITA in accordance with the claimed methods that tramiprosate is not to be administered to patients with zero ApoE4 alleles. Applicants argue that the claims are directed to a patient stratified method that necessarily excludes non-ApoE4 carriers. Applicants argue that Caltagirone merely shows that ApoE4+ patients treated with tramiprosate show reduced decline in one particular measure and never states that tramiprosate is a potential therapeutic to treat AD without ever making mention that is should be limited to that patient population. Applicants argue that Cho et al. does not . 
These arguments are not persuasive because Caltagirone is suggestive of the claimed method. Caltagirone et al. teach that post-hoc analysis have shown positive and significant effects of homotaurine on subgroups of patients, including a reduction in global cognitive decline in APOE4 allele carriers, suggesting a disease modifying effect (Abstract). Caltagirone et al. teach that the benefit of cognitive function was more prominent in a homogenous population of ApoE4 positive patients (Fig. 6, p. 585). Importantly, Fig. 6 of Caltagirone disclose a significant overall treatment effect in favor of tramiprosate for ADAS-cog in the ApoE4+ subgroup. Therefore, a person of ordinary skill in the art would be motivated to receive the information on the ApoE4 status of a patient and select that patient population (ApoE4 positive) to administer an effective amount of tramiprosate because Caltagirone et al. teach a more . 


Claims 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Caltagirone et al., Cho et al. in further in view of Kong et al. (US 2008/0146642 A1, cited on IDS).  This rejection has been modified to remove the Rahman reference. 

Caltagirone et al. does not teach the administration of the Formula of claim 20, however the teachings of Kong et al. cure this deficiency. 
Kong et al. teach prodrugs of 3APS for the treatment of AD (Abstract). In particular, Kong et al. teach the prodrug, compound A2 that meets the structural limitations of the Formula in claim 20 (Table 1 on page 13, paragraph [0146]; Compound A2, left column, second compound). Kong et al. teach the preferred prodrugs include compounds A2, A4, A6, A7 and A18 [0146]. Kong et al. teach that compound A2 was helpful in increasing the bioavailability of 3APS (tramiprosate) suggesting this compound was more readably absorbed than 3APS or was able to prevent first pass metabolism of 3APS. Kong et al. also compared the bioavailability of compound A2 with 3APS and teach the relative bioavailability (F %) of Compound A2 and 3APS were respectively of 51% and to 32%. A 2-fold increase in plasma concentration (Cmax) of 3APS was observed when orally administering Compound A2 compared to 3APS. Brain concentration of 3APS was observed after oral administration of 0.18 mmol/kg for Compound A2 whereas the concentration could not be quantified after oral administration of the same molar equivalent of APS ([0404], Table 10). 
With respect to claim 20, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to administer the compound A2 for the tramiprosate taught by Caltagirone et al. for treatment of AD. A person would be motivated to administer the prodrug compound A2 because Kong et al. teach that compound A2 has improved properties compared to tramiprosate, such as relative bioavailability, increased plasma concentration and brain concentration. There is a 
With respect to claim 22, compound A2 is a prodrug of tramiprosate. Caltagirone et al. teach that the benefit of cognitive function was more prominent in a homogenous population of ApoE4 positive patients (Fig. 6, p. 585), meeting the limitation of “reduces the cognitive decline in the patient”.
With respect to claims 25 and 30, Caltagirone et al. the Phase III clinical study, patients were administered 100 mg tramiprosate, 150 mg tramiprosate or placebo b.i.d. for 70 consecutive weeks (p. 584, 2nd col. 3rd para.). 70 consecutive weeks meets the limitation “for a period of greater than 13 weeks” (claim 25). “b.i.d.” meets the limitation of “twice daily” (claim 30-31).
With respect to claim 26, Kong et al. teach oral administration of compound A2 ([0404], Table 10), meeting the limitation of “administered in an oral dosage form”. 
With respect to claim 27 and 31, Caltagirone et al. the Phase III clinical study, patients were administered 100 mg tramiprosate, 150 mg tramiprosate or placebo b.i.d. for 70 consecutive weeks (p. 584, 2nd col. 3rd para.). The concentration of the active agent for treatment of a disease is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Caltagirone et al. teach the patients were administered 100 mg tramiprosate or 150 mg tramiprosate.  Kong et al. teach exemplary doses include about 100mg, about 150mg, about 200mg or about 250mg [0254]. It would have been obvious and routine 
	With respect to claim 33, Caltagirone et al. teach that the benefit of cognitive function was more prominent in a homogenous population of ApoE4 positive patients (Fig. 6, p. 585). Cho et al. teach stratification of patients based on ApoE4 status. 

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. Applicants argue that Kong fails to cure the deficiencies of Caltagirone. 
This is not persuasive for the reasons presented in the arguments above. 

Response to Amendment
The Affidavit under 37 CFR 1.132 filed 11/22/21 is insufficient to overcome the rejection of the claims as set forth in the last Office action. The Declaration by Hey states that there is a long felt need for treatment of AD. The Declaration states that 50 million people worldwide are suffering from AD. The Declaration states that long felt need has not been satisfied by another since the treatments of AD were limited to certain symptoms of AD and were not curative or disease modifying. The Declaration states that a disease modifying treatment is one that is not only provides a beneficial outcome on the course of a patients AD, but also affects the underlying pathophysiology of the disease patient’s brain. No available treatment was available as the filing date of the present application. Applicants argue that a prodrug ALZ-801 is a prodrug of 
	The Declaration is insufficient to overcome the rejection of the claims because the claims are obvious over Caltagirone et al. and Cho et al. The MPEP 2141 states “The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness. The question of obviousness must be resolved on the basis of the factual inquiries set forth above. While each case is different and must be decided on its own facts, these factual inquiries, including secondary considerations when present, are the controlling inquiries in any obviousness analysis.”. In the instant case, a strong case of obviousness was presented in the 103 rejection above. Importantly, the same drug as claimed (Tramiprosate) was shown in “Evidence pertaining to secondary considerations must be taken into account whenever present: however, it does not necessarily control the obviousness conclusion”.   The evidence was considered by the Examiner, however the teachings of Caltagirone et al. and Cho et al. make obvious the claimed invention. 
The Applicants further restate the Declaration of Dr. Sampalis. The Applicants argue the Declaration stated that the ApoE4 patients were separately analyzed for statistical reasons not to elucidate a patient stratification strategy. Dr. Sampalis stated that the data demonstrating either a deleterious effect or complete absence of effect on ApoE4 negative patients would be necessary to suggest stratifying to ApoE4 positive patients. 
As previously indicated,  it would have been obvious to receive the information on the ApoE4 status of a patient and select that patient population (ApoE4 positive) to administer an effective amount of tramiprosate because Caltagirone et al. teach a more prominent improvement in cognitive function in ApoE4 carriers administered tramiprosate and Cho et al. teach ApoE4 positive patients are an etiologically distinct population in patients with AD and specifically states that patients with AD were stratified according to their ApoE4 status. Therefore, a person of ordinary skill in the art would look to the teaching of Caltagirone et al. and Cho et al. and would be motivated to 


Double Patenting-NEW
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20-22 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of copending Application No. 17/616,398. Although the claims at issue are not identical, they are not Please note that this is a NEW rejection because the copending Application was filed after mailing of the Final rejection. 
The copending Application claims a method of selecting and treating an adult subject comprising selecting a subject that has at least one ApoE4 allele and administering a therapeutically effective amount of tramiprosate or a tramiprosate prodrug (claims 1-36 and 39-41), meeting the limitations of instant claims 18, 21 and 32. The copending Application also claims administering a tramiprosate prodrug that meets the limitation of instant claims 20, 22 and 33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of copending Application No. 17/616,398 in view of over Caltagirone et al. (Aging Clin Exp Res. Vol 24 no. 6, 9/5/12). Please note that this is a NEW rejection because the copending Application was filed after mailing of the Final rejection.
Caltagirone et al. teach the therapeutic efficacy of homotaurine in AD has been investigated in a pivotal Phase III clinical study that did not reach its pre-defined primary endpoints. Caltagirone et al. teach that post-hoc analysis have shown positive and significant effects of homotaurine on secondary endpoints and subgroups of patients, including a reduction in hippocampal volume loss and lower decline in memory function in the overall cohort, as well as a reduction in global cognitive decline in APOE4 allele nd col.). Caltagirone et al. the Phase III clinical study, patients were administered 100 mg tramiprosate, 150 mg tramiprosate or placebo b.i.d. for 70 consecutive weeks (p. 584, 2nd col. 3rd para.), meeting the limitation of “a period of greater than 13 weeks”.
With respect to claims 19 and 23-31, it would have been obvious to a person of ordinary skill in the art to administer the tramiprosate in the same manner as Caltagirone et al. A person would look to the teachings of Caltagirone et al. that teaches treatment of the same disease patient population with the same drug and be motivated to use the drug b.i.d for 70 weeks at a concentration of 150 mg, meeting the limitations of claims 19 and 23-31. There is a reasonable expectation of success given there were positive results for the ApoE4 positive patient population treated with the same drug. 

Claims 18, 20-22 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 18-23 of copending Application No. 17/264,477. Although the claims at issue are not identical, they are not patentably distinct from each other. Please note that this is a NEW rejection because the copending Application was filed after mailing of the Final rejection. 
The copending Application claims a method of treating AD by administering Formula I, wherein the subject is selected for administration of Formula I if the subject is 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of copending Application No. 17/264,477 in view of over Caltagirone et al. (Aging Clin Exp Res. Vol 24 no. 6, 9/5/12). Please note that this is a NEW rejection because the copending Application was filed after mailing of the Final rejection.
Caltagirone et al. teach the therapeutic efficacy of homotaurine in AD has been investigated in a pivotal Phase III clinical study that did not reach its pre-defined primary endpoints. Caltagirone et al. teach that post-hoc analysis have shown positive and significant effects of homotaurine on secondary endpoints and subgroups of patients, including a reduction in hippocampal volume loss and lower decline in memory function in the overall cohort, as well as a reduction in global cognitive decline in APOE4 allele carriers, suggesting a disease modifying effect (Abstract). Fig. 1 discloses homotaurine is tramiprosate (p. 585). Caltagirone et al. teach that the benefit of cognitive function nd col.). Caltagirone et al. the Phase III clinical study, patients were administered 100 mg tramiprosate, 150 mg tramiprosate or placebo b.i.d. for 70 consecutive weeks (p. 584, 2nd col. 3rd para.), meeting the limitation of “a period of greater than 13 weeks”.
With respect to claims 19 and 23-31, it would have been obvious to a person of ordinary skill in the art to administer the tramiprosate in the same manner as Caltagirone et al. A person would look to the teachings of Caltagirone et al. that teaches treatment of the same disease patient population with the same drug and be motivated to use the drug b.i.d for 70 weeks at a concentration of 150 mg, meeting the limitations of claims 19 and 23-31. There is a reasonable expectation of success given there were positive results for the ApoE4 positive patient population treated with the same drug. 

Claims 20, 22 25-27, 30-31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application 17/477,886. Although the claims at issue are not identical, they are not patentably distinct from each other. Please note that this is a NEW rejection because the copending Application was filed after mailing of the Final rejection.
The copending Application claims a method of treating AD in a subject by administering valyl-3-amino-1-propanesulfonic acid to an ApoE4 heterozygous AD patient, comprising between 260 mg to 270 mg of the compound, wherein the compound is administered twice a day (claims 1-17). Valyl-3-amino-1-propanesulfonic 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654